Exhibit 10.4
EXECUTION COPY
LOAN SALE AGREEMENT
AMONG
SILVERLEAF FINANCE IV, LLC,
as Seller,
SILVERLEAF FINANCE VI, LLC,
as Purchaser
AND
SILVERLEAF RESORTS, INC., as Servicer
DATED AS OF JUNE 1, 2008

 



--------------------------------------------------------------------------------



 



LOAN SALE AGREEMENT
          This LOAN SALE AGREEMENT (this “Agreement”), dated as of June 1, 2008,
is among Silverleaf Finance IV, LLC, a Delaware limited liability company
(“Seller”), Silverleaf Finance VI, LLC, a Delaware limited liability company
(the “Purchaser”), Silverleaf Resorts, Inc., a Texas corporation, in its
capacity as servicer (the “Servicer”) and their respective permitted successors
and assigns.
W I T N E S S E T H:
          WHEREAS, the Purchaser has been established as a bankruptcy-remote
entity for the purpose of acquiring (i) a certain pool of timeshare loans (the
“Mortgage Loans”) each evidenced by a promissory note and secured by a first
Mortgage on a fractional fee simple timeshare interest in a Unit, (ii) a pool of
timeshare loans (the “Oak N’ Spruce Loans”), each evidenced by a purchase and
finance agreement (a “Finance Agreement”) for the purchase of a certificate of
beneficial interest in the Oak N’ Spruce Resort Trust evidencing the right of
the owner thereof to use and occupy a fixed unit at Oak N’ Spruce Resort at a
fixed period of time (the Mortgage Loans and Oak N’ Spruce Loans, together, the
“Timeshare Loans”), (iii) any Qualified Substitute Timeshare Loans and (iv) all
Related Security in respect of the Timeshare Loans. A “Timeshare Property” shall
consist of (i) in the case of a Timeshare Loan, a fractional fee simple
timeshare interest in a residential unit (a residential timeshare unit herein
referred to as a “Unit”) in a Resort or (ii) in the case of an Oak N’ Spruce
Loan, a certificate of beneficial interest (“Oak N’ Spruce Certificate”) in the
Oak N’ Spruce Resort Trust. The Timeshare Loans, Timeshare Properties, Mortgage
Note, any Related Security and other conveyed property related thereto and
additional collateral, collectively, are the “Transferred Assets.”
          WHEREAS, on June 6, 2008 (the “Closing Date”) and on each Transfer
Date, the Purchaser intends to pledge such Transferred Assets acquired thereby
to Wells Fargo Bank National Association, as indenture trustee (in such
capacity, the “Securitization Indenture Trustee”), custodian (in such capacity,
the “Securitization Custodian”) and backup servicer, pursuant to an indenture,
dated as of June 1, 2008 (the “Securitization Indenture”), by and among the
Purchaser, the Servicer and the Securitization Indenture Trustee, to secure the
Purchaser’s (i) 6.222% Timeshare Loan-Backed Notes, Series 2008-A, Class A
Notes, (ii) 7.708% Timeshare Loan-Backed Notes, Series 2008-A, Class B Notes,
(iii) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class C Notes,
(iv) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class D Notes,
(v) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class E Notes,
(vi) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class F Notes, and
(vii) 8.000% Timeshare Loan-Backed Notes, Series 2008-A, Class G Notes
(collectively, the “Securitization Notes”);
          WHEREAS, proceeds from the sale of the Securitization Notes will be
used by the Purchaser, in part, to (i) pay the Seller the purchase price for the
Timeshare Loans and (ii) pay certain expenses incurred in connection with the
issuance of the Securitization Notes.
          WHEREAS, the Seller will derive an economic benefit from the transfer
hereunder of the Timeshare Loans to the Purchaser.

1



--------------------------------------------------------------------------------



 



               NOW, THEREFORE, in consideration of the mutual covenants set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:
               SECTION 1. Definitions; Interpretation. Capitalized terms used
herein but not defined herein shall have the respective meanings specified in
“Standard Definitions” attached hereto as Annex A.
               SECTION 2. Acquisition of Timeshare Loans.
                    (a) Initial Timeshare Loans.
(i) Effective as of the Closing Date, but subject to the terms and conditions of
this Agreement (including, without limitation, subsection (f) below), the Seller
hereby sells (“Sells,” “Sale” or “Sold”) and otherwise transfers, assigns, and
conveys to the Purchaser, without recourse (except for Defective Timeshare Loans
to the extent specifically provided herein), and the Purchaser hereby agrees to
purchase and otherwise acquires, all right, title and interest of the Seller in
and to the Timeshare Loans included on the schedule delivered to the Purchaser
on the Closing Date (as further described in subsection (g) below), together
with the Timeshare Properties, Related Security and other conveyed property
related thereto. In connection with the initial transfer, Seller shall transfer
or cause the deposit into the Lockbox Account of all amounts received by the
Seller on account of such Timeshare Loans, Timeshare Properties, Related
Security and other conveyed property related thereto and additional collateral
hereunder due on and after the Initial Cut-Off Date within two (2) Business Days
of the receipt thereof.
(ii) The Seller hereby acknowledges that each sale and conveyance to the
Purchaser hereunder is absolute and irrevocable, without reservation or
retention of any interest whatsoever by the Seller.
                    (b) [Intentionally Omitted].
                    (c) Delivery of Timeshare Loan Documents. In connection with
the sale, transfer, assignment and conveyance of any Timeshare Loans hereunder,
the Purchaser hereby directs the Seller, and the Seller hereby agrees to deliver
or cause to be delivered to the Securitization Custodian all related Timeshare
Loan Files and to the Servicer all related Timeshare Loan Servicing Files.
                    (d) Collections. The Seller shall deposit or cause to be
deposited all collections in respect of the Timeshare Loans received by the
Seller or any of its Affiliates on and after the related Cut-Off Date in the
Lockbox Account.
                    (e) Limitation of Liability. Neither the Purchaser nor any
subsequent assignee of the Purchaser shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Purchaser or any subsequent assignee
have any liability to any Obligor in respect of any

2



--------------------------------------------------------------------------------



 



Timeshare Loan. No such obligation or liability is intended to be assumed by the
Purchaser, the Seller or any subsequent assignee herewith and any such liability
is hereby expressly disclaimed.
                    (f) Purchase Price. The price paid for Timeshare Loans,
Timeshare Properties, Related Security and other conveyed property related
thereto and additional collateral which are Sold hereunder shall be the
Timeshare Loan Acquisition Price with respect thereto. Such Timeshare Loan
Acquisition Price shall be paid by means of an immediate cash payment to the
Seller by wire transfer on the applicable conveyance date to an account
designated by the Seller on or before such conveyance date.
                    (g) Schedule of Timeshare Loans. Upon the Seller’s Sale of
the Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral to the Purchaser, the Seller
shall deliver a Schedule of Timeshare Loans, which schedule shall be attached
hereto as Schedule III and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered.
               SECTION 3. Intended Characterization, Grant of Security Interest.
It is the intention of the parties hereto that the transfers of Timeshare Loans
to be made pursuant to the terms hereof shall constitute a sale and an absolute
assignment by the Seller to the Purchaser and not a loan secured by the
Timeshare Loans. In the event, however, that a court of competent jurisdiction
were to hold that any such transfer constitutes a loan and not a sale, it is the
intention of the parties hereto that the Seller shall be deemed to have granted
and does hereby grant to the Purchaser as of the date hereof a first priority
perfected security interest in all of Seller’s right, title and interest in, to
and under the Transferred Assets specified in Section 2 hereof and that with
respect to such conveyance, this Agreement shall constitute a security agreement
under applicable law. In the event of the characterization of any such transfer
as a loan, the amount of interest payable or paid with respect to such loan
under the terms of this Agreement shall be limited to an amount which shall not
exceed the maximum non-usurious rate of interest allowed by the applicable state
law or any applicable law of the United States permitting a higher maximum
non-usurious rate that preempts such applicable state law, which could lawfully
be contracted for, charged or received (the “Highest Lawful Rate”). In the event
any payment of interest on any such loan exceeds the Highest Lawful Rate, the
parties hereto stipulate that (a) to the extent possible given the term of such
loan, such excess amount previously paid or to be paid with respect to such loan
be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the provisions thereof described in the
immediately preceding clause (a) is not possible given the term of such loan,
such excess amount will be deemed to have been paid with respect to such loan as
a result of an error and upon discovery of such error or upon notice thereof by
any party hereto such amount shall be refunded by the recipient thereof.
               The characterization of the Seller as “debtor” and the Purchaser
as “secured party” in any financing statement required hereunder is solely for
protective purposes and shall in no way be construed as being contrary to the
intent of the parties that this transaction be

3



--------------------------------------------------------------------------------



 



treated as a sale to the Purchaser of such Seller’s entire right, title and
interest in and to the Transferred Assets.
               Each of the Seller, the Purchaser and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
and to indicate that the Timeshare Loans have been transferred to the Purchaser.
               SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans
by the Purchaser. The obligations of the Purchaser to purchase any Timeshare
Loans hereunder shall be subject to the satisfaction of the following
conditions:
                    (a) All representations and warranties of the Seller and the
Servicer contained in Section 5 and in Schedule I hereof, and all information
provided in the Schedule of Timeshare Loans related thereto shall be true and
correct as of the Closing Date or the Transfer Date, as applicable, and each of
the Seller and the Servicer shall have delivered to the Purchaser, the
Securitization Indenture Trustee and UBS Securities LLC (the “Initial
Purchaser”) an officer’s certificate (the “Officer’s Certificate”) to such
effect.
                    (b) On or prior to the Closing Date or a Transfer Date, as
applicable, the Seller (and, with regard to a Transfer Date, the Servicer) shall
have delivered or shall have caused the delivery of (i) the related Timeshare
Loan Files to the Securitization Custodian and the Securitization Custodian
shall have delivered a receipt therefore pursuant to the Custodial Agreement,
(ii) the Timeshare Loan Servicing Files to the Servicer, and (iii) all documents
and certifications required pursuant to the terms of the Custodial Agreement and
the Escrow and Closing Agreement.
                    (c) The Seller shall have delivered or shall have caused to
be delivered all other information theretofore required or reasonably requested
by the Purchaser to be delivered by the Seller or performed or caused to be
performed all other obligations required to be performed as of the Closing Date,
including all filings, recordings and/or registrations as may be necessary in
the reasonable opinion of the Purchaser or the Securitization Indenture Trustee
to establish and preserve the right, title and interest of the Purchaser or the
Securitization Indenture Trustee, as the case may be, in the related Timeshare
Loans.
                    (d) With regard to each Transfer Date, the Servicer shall
have delivered or shall have caused to be delivered all other information
theretofore required or reasonably requested by the Purchaser to be delivered by
the Servicer or performed or caused to be performed all other obligations
required to be performed as of such Transfer Date, including all filings,
recordings and/or registrations as may be necessary in the reasonable opinion of
the Purchaser or the Securitization Indenture Trustee to establish and preserve
the right, title and interest of the Purchaser or the Securitization Indenture
Trustee, as the case may be, in the related Timeshare Loans.
                    (e) On or before the Closing Date, the Purchaser, the
Servicer, the Backup Servicer and the Securitization Indenture Trustee shall
have entered into the Securitization Indenture.

4



--------------------------------------------------------------------------------



 



                    (f) The Securitization Notes shall be issued and sold on the
Closing Date, and the Purchaser shall receive the full consideration due it upon
the issuance of the Securitization Notes, and the Purchaser shall have applied
such consideration to the extent necessary, to pay the Timeshare Loan
Acquisition Price for each Timeshare Loan.
                    (g) Each Timeshare Loan conveyed on a Transfer Date in
accordance with Section 6(a) hereof shall satisfy each of the criteria specified
in the definition of “Qualified Substitute Timeshare Loan” and each of the
conditions herein and in the Securitization Indenture for substitution of
Timeshare Loans shall have been satisfied.
                    (h) The Purchaser shall have received such other
certificates and opinions as it shall reasonably request.
               SECTION 5. Representations and Warranties and Certain Covenants
of Seller and Servicer.
                    (a) The Seller represents and warrants to the Purchaser and
the Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date) as follows:
     (i) Due Incorporation; Valid Existence; Good Standing. It is a limited
liability company duly organized and validly existing in good standing under the
laws of the jurisdiction of its incorporation; and is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other related documents (the “Transaction Documents”) to
which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
     (ii) Possession of Licenses, Certificates, Franchises and Permits. It holds
all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.
     (iii) Limited Liability Company Authority and Power. It has, and at all
times during the term of this Agreement will have, all requisite limited
liability company power and authority to own its properties, to conduct its
business, to execute and deliver this Agreement

5



--------------------------------------------------------------------------------



 



and all documents and transactions contemplated hereunder and to perform all of
its obligations under this Agreement and any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder.
     (iv) Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by the Seller have been duly
authorized, executed and delivered by the Seller and, assuming the due execution
and delivery by, the other party or parties hereto and thereto, constitute
legal, valid and binding agreements enforceable against the Seller in accordance
with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of the Seller and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which it is a party do not and will not (A) violate any of the provisions of
its certificate of formation or limited liability company agreement, (B) violate
any provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which it or its properties may be bound
or affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans,
(D) conflict with, or result in a breach of, or constitute a default under, any
of the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans or (E) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, mortgage, deed of trust, contract or other instrument.
     (vi) Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which Seller is a party
or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of the Timeshare Loans and the creation of the
security interest of the Purchaser therein pursuant to Section 3 hereof.

6



--------------------------------------------------------------------------------



 



     (vii) Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.
     (viii) Insolvency. It is solvent and will not be rendered insolvent by the
transfer of Timeshare Loans hereunder. On and after the Closing Date, it will
not engage in any business or transaction the result of which would cause the
property remaining with it to constitute an unreasonably small amount of
capital.
     (ix) Pending Litigation or Other Proceedings. There is no pending or, to
its Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), its business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement including, without limitation, its ability to foreclose or otherwise
enforce the Liens of the Timeshare Loans, or (C) any Timeshare Loan or title of
any Obligor to any related Timeshare Property.
     (x) Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement or any other
Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.
     (xi) No Deficiency Accumulation. It is not aware of any outstanding
“accumulated funding deficiency” (as such term is defined under ERISA and the
Code) with respect to any “employee benefit plan” (as such term is defined under
ERISA) sponsored by it.
     (xii) Taxes. It has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Purchaser or any of its subsequent assignees. It
knows of no basis for any

7



--------------------------------------------------------------------------------



 



material additional tax assessment for any fiscal year for which adequate
reserves have not been established. It shall pay all such taxes, assessments and
governmental charges when due.
     (xiii) Place of Business. The principal place of business and chief
executive office where it keeps its records concerning the Timeshare Loans will
be 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247 (or such other place
specified by it by written notice to the Purchaser and the Securitization
Indenture Trustee). It is a limited liability company formed under the laws of
the State of Delaware.
     (xiv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.
     (xv) Transactions in Ordinary Course. The transactions contemplated by this
Agreement are in the ordinary course of business of the Seller.
     (xvi) Name. The legal name of the Seller is as set forth in the signature
page of this Agreement and the Seller does not have any tradenames, fictitious
names, assumed names or “doing business as” names.
     (xvii) Custodial Files. The Seller shall, on or prior to the Closing Date,
have delivered or caused the delivery to the Securitization Custodian a
Timeshare Loan File for each Timeshare Loan, which Timeshare Loan File shall be
complete and verified by the Securitization Custodian in accordance with the
Custodial Agreement.
     (xviii) No Conveyance. The Seller agrees not to convey and to ensure no
party under its control conveys any interest in a Resort relating to a Timeshare
Loan without obtaining Rating Agency Confirmation if such conveyance is
reasonably likely to have a material adverse affect on the Securitization
Noteholders.
                    (b) The Servicer represents and warrants to the Purchaser
and the Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date) and on each Transfer Date (with respect to
Qualified Substitute Timeshare Loans) as follows:
     (i) Due Incorporation; Valid Existence; Good Standing. It is a corporation
duly organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
the Transaction Documents to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.

8



--------------------------------------------------------------------------------



 



     (ii) Possession of Licenses, Certificates, Franchises and Permits. It holds
all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.
     (iii) Corporate Authority and Power. It has, and at all times during the
term of this Agreement will have, all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder.
     (iv) Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by the Servicer have been duly
authorized, executed and delivered by the Servicer and, assuming the due
execution and delivery by, the other party or parties hereto and thereto,
constitute legal, valid and binding agreements enforceable against the Servicer
in accordance with their respective terms subject, as to enforceability, to
bankruptcy, insolvency, reorganization, liquidation, dissolution, moratorium and
other similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of the Servicer and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Servicer of this Agreement and any other Transaction Document
to which it is a party do not and will not (A) violate any of the provisions of
its articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which it or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, where such violation would have a
material adverse effect on its ability to perform its obligations under this
Agreement or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of the Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute

9



--------------------------------------------------------------------------------



 



a default under, any of the provisions of any indenture, mortgage, deed of
trust, contract or other instrument to which it is a party or by which it is
bound where such violation would have a material adverse effect on its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans or
(E) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, mortgage, deed of trust, contract
or other instrument.
     (vi) Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Servicer is required which has not been obtained in connection
with the authorization, execution, delivery or performance by the Servicer of
this Agreement or any of the other Transaction Documents to which the Servicer
is a party or under the transactions contemplated hereunder or thereunder.
     (vii) Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.
     (viii) Pending Litigation or Other Proceedings. Other than as described in
the Offering Circular, there is no pending or, to its Knowledge, threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting it which, if
decided adversely, would materially and adversely affect (A) its condition
(financial or otherwise), its business or operations, (B) its ability to perform
its obligations under, or the validity or enforceability of, this Agreement or
any other documents or transactions contemplated under this Agreement including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans, or (C) any Timeshare Loan or title of any Obligor to any
related Timeshare Property.
     (ix) Information. No document, certificate or report furnished or required
to be furnished by or on behalf of it pursuant to this Agreement or any other
Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.

10



--------------------------------------------------------------------------------



 



     (x) No Deficiency Accumulation. It is not aware of any outstanding
“accumulated funding deficiency” (as such term is defined under ERISA and the
Code) with respect to any “employee benefit plan” (as such term is defined under
ERISA) sponsored by it.
     (xi) Taxes. It has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Purchaser or any of its subsequent assignees. It
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves have not been established. It shall pay all such
taxes, assessments and governmental charges when due.
     (xii) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     (xiii) Transactions in Ordinary Course. The transactions contemplated by
this Agreement are in the ordinary course of business of the Servicer.
     (xiv) Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.
     (xv) Oak N’ Spruce Loans. With respect to Timeshare Loans that are Oak N’
Spruce Loans:
     (A) The Oak N’ Spruce Trust is a trust duly, formed, validly existing, and
in good standing under the laws of the Commonwealth of Massachusetts. The Oak N’
Spruce Trust is authorized to transact business in no other state;
     (B) Silverleaf possesses all requisite franchises, operating rights,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to discharge its obligations under the Finance Agreement;
     (C) Silverleaf holds all right, title and interest in and to all of the
Timeshare Properties related to the Oak N’ Spruce Loans solely for the benefit
of the beneficiaries referred to in, and subject in each case to the provisions
of, the Finance Agreement and the other documents and agreements related
thereto;
     (D) There are no actions, suits, proceedings, orders or injunctions pending
against the Oak N’ Spruce Trust or Oak N’ Spruce Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expect to have a material adverse effect on the Trust Estate or
the Oak N’ Spruce Trustee’s ability to perform its obligations under the Trust
Documents;

11



--------------------------------------------------------------------------------



 



     (E) Neither the Oak N’ Spruce Trust nor the Oak N’ Spruce Trustee has
incurred any indebtedness for borrowed money (directly, by guarantee, or
otherwise);
     (F) All ad valorem taxes and other taxes and assessments against the Oak N’
Spruce Trust and/or its trust estate have been paid when due and neither the
Servicer nor the Oak N’ Spruce Trustee knows of any basis for any additional
taxes or assessments against any such property. The Oak N’ Spruce Trust has
filed all required tax returns and has paid all taxes shown to be due and
payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Finance Agreement);
     (G) The Oak N’ Spruce Trust and the Oak N’ Spruce Trustee are in compliance
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each instrument, agreement or document
to which it is a party or by which it is bound, including, without limitation,
the Finance Agreement except where the failure to comply herein would not
materially and adversely affect its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans;
     (H) Silverleaf shall continue to control and manage the Oak N’ Spruce
Trust, and Silverleaf shall not take any action to cause the Oak N’ Spruce
Trustee to control or manage the Oak N’ Spruce Trust;
     (I) The Oak N’ Spruce Trustee is a wholly-owned subsidiary of Silverleaf
and is controlled by Silverleaf. Silverleaf shall cause Silverleaf Berkshires,
Inc. to remain the Oak N’ Spruce Trustee and a wholly-owned subsidiary of
Silverleaf, and Silverleaf shall maintain the existence of Silverleaf
Berkshires, Inc. as a Texas corporation, with all the requisite corporate powers
and authority as exists on the Closing Date; and
     (J) Silverleaf shall comply, and shall cause the Oak N’ Spruce Trustee to
comply, with all the terms and conditions of the Oak N’ Spruce Trust Agreement
and all other related documents.
     (xvi) Servicing. It is the initial Servicer and has been servicing the
Timeshare Loans in accordance with the Servicing Standard.
     (xvii) Certified Copy of Contract for Sale. It represents and warrants that
each Contract for Sale contained in a Timeshare Loan File is a true, correct and
accurate copy of the original Contract for Sale.
     (xviii) No Conveyance. Silverleaf agrees not to convey and to ensure no
party under its control conveys any interest in a Resort relating to a Timeshare
Loan without obtaining Rating Agency Confirmation if such conveyance is
reasonably likely to have a material adverse affect on the Securitization
Noteholders.

12



--------------------------------------------------------------------------------



 



     (xix) Timeshare Loan Documents. The Servicer represents and warrants that
all of the documents evidencing each of the Timeshare Loans are identical in all
material respects to the form determined to be valid, binding and enforceable in
the applicable state by the corresponding local counsel opinion issued by
(I) Weinstock & Scavo, P.C., dated as of June 6, 2008, pertaining to Georgia law
matters, (II) Bulkley, Richardson and Gelinas, LLP, dated as of June 6, 2008,
pertaining to Massachusetts law matters, (III) Stinson Morrison Hecker LLP,
dated as of June 6, 2008, pertaining to Missouri law matters, (IV) Mayer Brown
LLP, dated as of June 6, 2008, pertaining to Illinois law matters, (V) Meadows,
Collier, Reed, Cousins & Blau, L.L.P., dated as of June 6, 2008, pertaining to
Texas law matters, and (VI) Holland and Knight LLP, dated as of June 6, 2008,
pertaining to Florida law matters (collectively, the “Local Counsel Opinions”).
     (xx) Timeshare Marketing Materials and Disclosure Statements. The Servicer
represents and warrants that it has provided each of the law firms issuing the
Local Counsel Opinions all of the existing marketing materials and disclosure
statements in connection with the respective Resort. Moreover, no other
marketing materials and disclosure statements exist except for those provided to
the respective law firm issuing the Local Counsel Opinion.
     (xxi) Local Counsel Opinions. The facts regarding Silverleaf, the Resorts,
the Timeshare Loans and related matters set forth or assumed in the Local
Counsel Opinions are true and correct in all material respects.
     (xxii) Bankruptcy Opinion. The facts regarding Silverleaf, the Purchaser,
the Resorts, the Timeshare Loans and related matters set forth or assumed in the
opinion issued by Mayer Brown LLP dated as of June 6, 2008 pertaining to
bankruptcy law matters are, and shall continue to be so long as the
Securitization Notes are outstanding, true and correct in all material respects.
     (xxiii) Custodial Files. The Servicer shall, on or prior to each Transfer
Date, have delivered or caused the delivery to the Securitization Custodian a
Timeshare Loan File for each Timeshare Loan, which Timeshare Loan File shall be
complete and verified by the Securitization Custodian in accordance with the
Custodial Agreement.
     (xxiv) Escrow Documents. The Servicer shall, on or prior to the ninetieth
day following the Closing Date and each Transfer Date, as applicable, deliver or
cause the delivery to the Securitization Custodian of the following: (I) with
respect to each Mortgage Loan and pre-July 2004 Oak N’ Spruce Loan listed on the
Schedule of Prior Secured Party’s Collateral provided by the Seller, an original
recorded Reassignment of Mortgage (which may be a part of a blanket reassignment
of more than one Mortgage Loan or pre-July 2004 Oak N’ Spruce Loan), showing a
complete chain of title from the Prior Secured Party to Seller to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders
signed by an Authorized Officer of the Seller, Purchaser and each intervening
party with evidence of proper recordation or evidence from a third party that
submitted such assignment for recording that such assignment has been submitted
for recordation, (II)(a) with respect to each pre-July 2004 Oak N’ Spruce Loan
listed on the Schedule of Prior Secured Party’s Collateral provided by the
Seller, a file-stamped Oak N’ Spruce Financing Statement Amendment evidencing
the security interest of the Securitization Indenture Trustee and its

13



--------------------------------------------------------------------------------



 



assigns by naming the Obligor with respect to the related pre-July 2004 Oak N’
Spruce Loan as debtor, the Securitization Indenture Trustee on behalf of the
Securitization Noteholders as the secured party/assignee, and “Wells Fargo Bank,
National Association as Trustee for UBS Real Estate Securities Inc., as
Noteholder,” as the assignor, and (b) with respect to each post-July 2004 Oak N’
Spruce Loan listed on the Schedule of Prior Secured Party’s Oak N’ Spruce Loans
provided by the Seller, a file-stamped Oak N’ Spruce Financing Statement
Amendment evidencing the security interest of the Securitization Indenture
Trustee and its assigns by naming the Obligor with respect to the related
post-July 2004 Oak N’ Spruce Loan as debtor, the Securitization Indenture
Trustee on behalf of the Securitization Noteholders as the secured
party/assignee, and “Wells Fargo Bank, National Association as Trustee for UBS
Real Estate Securities Inc., as Noteholder,” as the assignor (or, in the
alternative, such Oak N’ Spruce Financing Statement Amendment may be in the form
of an electronic spreadsheet submitted to the Custodian directly by a third
party service company listing the filing number, date of filing, debtor and
secured party and accompanied by a certification of filing by the third party
service company), and (III) all other recorded and/or filed documents provided
under the Escrow Agreement.
     (xxv) Prior Secured Parties’ Documents. In accordance with the Escrow
Agreement, the Servicer shall deliver or cause the delivery to the Escrow Agent
of the Paydown Letters, Direction Letters, Prior Secured Party Allonges and any
other documents required in respect of the Seller.
     (xxvi) Title Policies. In accordance with the Escrow Agreement, the
Servicer shall deliver or cause the delivery of the Title Policies (as defined
in the Escrow Agreement) within 90 days of the Closing Date and each Transfer
Date, as applicable.
               (c) The Servicer hereby makes the representations and warranties
relating to the Timeshare Loans contained in Schedule I hereto for the benefit
of the Purchaser and its assignees as of the Closing Date (with respect to each
Timeshare Loan transferred on the Closing Date) and as of each Transfer Date
(with respect to each Qualified Substitute Timeshare Loan transferred on such
Transfer Date), as applicable.
               (d) It is understood and agreed that the representations,
warranties and covenants set forth in this Section 5 shall survive the
(i) transfer of each Timeshare Loan to the Purchaser and (ii) the subsequent
pledge of such Timeshare Loans and rights and remedies hereunder to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders and
shall continue so long as any such Timeshare Loans shall remain outstanding or
until such time as such Timeshare Loans are repurchased, purchased or a
Qualified Substitute Timeshare Loan is provided pursuant to Section 6 hereof.
Each of the Seller and the Servicer acknowledges that it has been advised that
the Purchaser intends to pledge, transfer, assign and convey all of its right,
title and interest in and to each Timeshare Loan and its rights and remedies
under this Agreement to the Securitization Indenture Trustee on behalf of the
Securitization Noteholders. The Seller and the Servicer agree that, upon any
such assignment, the Securitization Indenture Trustee may enforce directly,
without joinder of the Purchaser (but subject to any defense that Seller or the
Servicer, as applicable, may have under this Agreement) all rights and remedies
hereunder.

14



--------------------------------------------------------------------------------



 



                    (e) With respect to any representations and warranties
contained in Section 5 which are made to the Servicer’s Knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Purchaser or any subsequent assignee thereof, then
notwithstanding such lack of Knowledge of the accuracy of such representation
and warranty at the time such representation or warranty was made (without
regard to any Knowledge qualifiers), such inaccuracy shall be deemed a breach of
such representation or warranty for purposes of the repurchase or substitution
obligations described in Sections 6(a)(i) or (ii) below.
               SECTION 6. Repurchases and Substitutions.
                    (a) Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by the Servicer of a
breach of any of its respective representations and warranties (as of the date
on which such representation or warranty was made) or covenants in Section 5
which materially and adversely affects the value of a Timeshare Loan or the
interests of the Purchaser or any subsequent assignee of the Purchaser therein,
the Servicer shall, within 60 days of receipt of such notice, cure in all
material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or covenant to be breached or either
(i) repurchase the Purchaser’s or its assignee’s interest in such related
defective Timeshare Loan (the “Defective Timeshare Loan”) from the Purchaser or
its assignee at the Repurchase Price or (ii) provide one or more Qualified
Substitute Timeshare Loans and pay the related Substitution Shortfall Amounts,
if any; provided, however, that with respect to a breach of the representation
contained in clause (d)(ii) in Schedule I hereto, the Servicer shall either
(i) repurchase the Issuer’s or its assignee’s interest in the related Defective
Timeshare Loan or (ii) provide one or more Qualified Substitute Timeshare Loans
and pay the related Substitution Shortfall Amounts, if any, within 30 days after
the Closing Date.
                    (b) Payment of Repurchase Prices and Substitution Shortfall
Amounts. The Purchaser hereby directs and the Servicer hereby agrees to remit or
cause to be remitted all amounts in respect of Repurchase Prices and
Substitution Shortfall Amounts payable during the related Due Period in
immediately available funds to the Securitization Indenture Trustee to be
deposited in the Collection Account on the related Transfer Date in accordance
with the provisions of the Securitization Indenture. In the event that more than
one Timeshare Loan is substituted pursuant to Section 6(a) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.
                    (c) Schedule of Timeshare Loans. The Purchaser hereby
directs and the Servicer hereby agrees, on each date on which a Timeshare Loan
has been repurchased or substituted to provide the Purchaser and the
Securitization Indenture Trustee with an electronic supplement to Schedule III
hereto and the Schedule of Timeshare Loans reflecting the removal or
substitution of such Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions of this Agreement.
                    (d) Qualified Substitute Timeshare Loans. On the related
Transfer Date, the Purchaser hereby directs and the Servicer hereby agrees to
deliver or to cause the delivery of the Timeshare Loan Files of the related
Qualified Substitute Timeshare Loans to the Securitization

15



--------------------------------------------------------------------------------



 



Indenture Trustee or to the Securitization Custodian, at the direction of the
Securitization Indenture Trustee, on the related Transfer Date in accordance
with the provisions of the Securitization Indenture. As of such related Transfer
Date, the Servicer does hereby transfer, assign, sell and grant to the
Purchaser, without recourse (except as provided in Section 6 and Section 8
hereof), any and all of the Servicer’s right, title and interest in and to
(i) each Qualified Substitute Timeshare Loan conveyed to the Purchaser on such
Transfer Date, (ii) the Receivables in respect of the Qualified Substitute
Timeshare Loans due after the related Cut-Off Date, (iii) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (iv) all Related Security in respect of such
Qualified Substitute Timeshare Loans, and (v) all income, payments, proceeds and
other benefits and rights related to any of the foregoing. Upon such sale, the
ownership of each Qualified Substitute Timeshare Loan and all collections
allocable to principal and interest thereon since the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 6(d) shall immediately vest in the Purchaser, its successors and
assigns. The Servicer shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Qualified Substitute Timeshare Loan for
any purpose whatsoever other than consolidated financial and federal and state
income tax reporting. The Servicer agrees that such Qualified Substitute
Timeshare Loans shall be subject to the provisions of this Agreement.
                    (e) Officer’s Certificate. The Servicer shall, on each
related Transfer Date, certify in writing to the Purchaser and the
Securitization Indenture Trustee that each new Timeshare Loan meets all the
criteria of the definition of “Qualified Substitute Timeshare Loan” and that
(i) the Timeshare Loan Files for such Qualified Substitute Timeshare Loans have
been delivered to the Securitization Custodian, and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.
                    (f) Release. In connection with any repurchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Purchaser and
the Securitization Indenture Trustee shall execute and deliver or shall cause
the execution and delivery of such releases and instruments of transfer or
assignment presented to it by the Servicer, in each case, without recourse, as
shall be necessary to vest in the Servicer or its designee (or to evidence the
vesting in such Person of) the legal and beneficial ownership of such released
Timeshare Loans. The Purchaser shall cause the Securitization Indenture Trustee
to cause the Securitization Custodian to release the related Timeshare Loan
Files to Servicer or its designee and the Servicer to release the related
Timeshare Loan Servicing Files to itself or its designee.
                    (g) Sole Remedy. It is understood and agreed that the
obligations of the Servicer contained in Section 6(a) to cure a material breach,
or to repurchase or substitute related Defective Timeshare Loans and the
obligation of the Servicer to indemnify pursuant to Section 8 shall constitute
the sole remedies available to the Purchaser or its subsequent assignees for the
breaches of any of its representations or warranties of the Servicer contained
in Section 5, and such remedies are not intended to and do not constitute
“credit recourse” to the Servicer.
               SECTION 7. Additional Covenants of the Seller and the Servicer.

16



--------------------------------------------------------------------------------



 



          (a) The Seller hereby covenants and agrees with the Purchaser as
follows:
     (i) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
     (ii) It shall preserve and maintain for itself its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity of enforceability of the Timeshare Loans.
     (iii) On or prior to the Closing Date, it shall indicate in its and any
applicable Affiliate’s computer files and other records that each Timeshare Loan
has been sold to the Purchaser.
     (iv) It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Purchaser and that the Purchaser is the owner of such Timeshare Loan.
     (v) On or prior to the Closing Date, it shall file or cause to be filed, at
its expense, financing statements in favor of the Purchaser and the
Securitization Indenture Trustee on behalf of the Securitization Noteholders,
with respect to the Timeshare Loans transferred hereunder, in the form and
manner reasonably requested by the Purchaser. It shall deliver file-stamped
copies of such financing statements to the Purchaser and the Securitization
Indenture Trustee on behalf of the Securitization Noteholders.
     (vi) It agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Purchaser or the Securitization Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale of the Timeshare Loans, or to enable the Purchaser or the Securitization
Indenture Trustee to exercise and enforce its rights and remedies hereunder or
under any Timeshare Loan including, but not limited to, powers of attorney, UCC
financing statements and assignments of mortgage.
     (vii) Any change in the legal name of the Seller and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly disclosed to the Purchaser and the
Securitization Indenture Trustee in writing.
     (viii) Upon the discovery or receipt of notice by a Responsible Officer of
the Seller of a breach of any of its representations or warranties and covenants
contained herein, the Seller shall promptly disclose to the Purchaser and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.

17



--------------------------------------------------------------------------------



 



     (ix) In the event that the Seller shall receive any payments in respect of
a Timeshare Loan after the Closing Date or Transfer Date, as applicable
(including any insurance proceeds that are not payable to the related Obligor),
it shall, within two (2) Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account.
     (x) The Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of the Seller listed herein.
     (xi) In the event that the Seller or the Purchaser or any assignee of the
Purchaser should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from the Seller to the
Purchaser, on written demand by the Purchaser, or upon the Seller otherwise
being given notice thereof, the Seller shall pay, and otherwise indemnify and
hold the Purchaser, and any subsequent assignee harmless, on an after-tax basis,
from and against any and all such transfer taxes.
     (xii) The Seller authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Purchaser confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
     (xiii) The Seller shall not prepare any financial statements or other
statements (including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral by the Seller to the
Purchaser.
          (b) The Servicer hereby covenants and agrees with the Purchaser as
follows:
     (i) It shall comply with all applicable laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
     (ii) It shall preserve and maintain for itself its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity of enforceability of the Timeshare Loans.

18



--------------------------------------------------------------------------------



 



     (iii) On or prior to the Closing Date or a Transfer Date, as applicable, it
shall indicate in its and any applicable Affiliate’s computer files and other
records that each Timeshare Loan has been sold to the Purchaser.
     (iv) It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Purchaser and that the Purchaser is the owner of such Timeshare Loan.
     (v) It agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary, or that the Purchaser or the Securitization Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale of the Timeshare Loans, or to enable the Purchaser or the Securitization
Indenture Trustee to exercise and enforce its rights and remedies hereunder or
under any Timeshare Loan including, but not limited to, powers of attorney, UCC
financing statements and assignments of mortgage.
     (vi) Upon the discovery or receipt of notice by a Responsible Officer of
the Servicer of a breach of any of its representations or warranties and
covenants contained herein, the Servicer shall promptly disclose to the
Purchaser and the Securitization Indenture Trustee, in reasonable detail, the
nature of such breach.
     (vii) In the event that the Servicer shall receive any payments in respect
of a Timeshare Loan after the Closing Date or Transfer Date, as applicable
(including any insurance proceeds that are not payable to the related Obligor),
it shall, within two (2) Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account.
     (viii) In the event that the Servicer or the Purchaser or any assignee of
the Purchaser should receive actual notice of any transfer taxes arising out of
the transfer, assignment and conveyance of a Timeshare Loan from the Servicer to
the Purchaser, on written demand by the Purchaser, or upon the Servicer
otherwise being given notice thereof, the Servicer shall pay, and otherwise
indemnify and hold the Purchaser, and any subsequent assignee harmless, on an
after-tax basis, from and against any and all such transfer taxes.
     (ix) The Servicer authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without the signature of the Servicer where permitted by law. A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law. The Purchaser confirms that it is not its
present intention to file a photocopy or other reproduction of this Agreement as
a financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
     (x) The Servicer shall not prepare any financial statements or other
statements (including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional

19



--------------------------------------------------------------------------------



 



collateral by the Seller to the Purchaser and the substitution of the Qualified
Substitute Timeshare Loans by the Servicer.
               SECTION 8. Indemnification.
                    (a) (i) The Seller hereby agrees to indemnify the Purchaser,
the Securitization Indenture Trustee, the Securitization Noteholders and the
Initial Purchaser (collectively, the “Indemnified Parties”) against any and all
claims, losses or liabilities (including reasonable legal fees and related
costs) that the Purchaser, the Securitization Indenture Trustee, the
Securitization Noteholders or the Initial Purchaser may sustain directly related
to any breach of the representations and warranties and covenants of the Seller
under Section 5 hereof (the “Seller Indemnified Amounts”) excluding, however
(A) Seller Indemnified Amounts to the extent resulting from the gross negligence
or willful misconduct on the part of such Indemnified Party; (B) any recourse
for any uncollectible Timeshare Loan not related to a breach of representation
or warranty; or (C) income or similar taxes by such Indemnified Party arising
out of or as a result of this Agreement or the transfer of the Timeshare Loans.
     (ii) The Servicer hereby agrees to indemnify the Indemnified Parties
against any and all claims, losses or liabilities (including reasonable legal
fees and related costs) that the Purchaser, the Securitization Indenture
Trustee, the Securitization Noteholders or the Initial Purchaser may sustain
directly related to any breach of the representations and warranties and
covenants of the Servicer under Section 5 hereof (the “Servicer Indemnified
Amounts”) excluding, however (A) Servicer Indemnified Amounts to the extent
resulting from the gross negligence or willful misconduct on the part of such
Indemnified Party; (B) any recourse for any uncollectible Timeshare Loan not
related to a breach of representation or warranty; (C) recourse to the Servicer
for a related Defective Timeshare Loan so long as the same is cured, substituted
or repurchased pursuant to Section 6 hereof; or (D) income or similar taxes by
such Indemnified Party arising out of or as a result of this Agreement or the
transfer of the Timeshare Loans.
     (iii) The parties hereto shall (A) promptly notify the other parties
hereto, the Securitization Indenture Trustee, and the Initial Purchaser if a
claim is made by a third party with respect to this Agreement or the Timeshare
Loans, and relating to (1) the failure by the Seller or the Servicer, as
applicable, to perform its duties in accordance with the terms of this Agreement
or (2) a breach of the Seller’s or the Servicer’s representations, covenants or
warranties contained in this Agreement, (B) assume (with the consent of the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser, as applicable, which consent shall not be unreasonably
withheld) the defense of any such claim and pay all expenses in connection
therewith, including legal counsel fees and (C) promptly pay, discharge and
satisfy any judgment, order or decree which may be entered against it or the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser in respect of such claim. If the Seller or the Servicer
shall have made any indemnity payment pursuant to this Section 8 and the
recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller or the Servicer, as applicable.

20



--------------------------------------------------------------------------------



 



     (iv) The obligations of each of the Seller and the Servicer under this
Section 8 to indemnify the Purchaser, the Securitization Indenture Trustee, the
Securitization Noteholders and the Initial Purchaser shall survive the
termination of this Agreement and continue until the Notes are paid in full or
otherwise released or discharged.
               SECTION 9. No Proceedings. Each of the Seller and Servicer hereby
agrees that it will not, directly or indirectly, institute, or cause to be
instituted, or join any Person in instituting, against the Purchaser or any
Association, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law so long as there shall not have elapsed one year plus
one day since the latest maturing Securitization Notes issued by the Purchaser.
The Purchaser hereby agrees that it will not, directly or indirectly, institute,
or cause to be instituted, or join any Person in instituting, against the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy or
similar law so long as there shall not have elapsed one year plus one day since
the latest maturing Securitization Notes issued by the Purchaser.
               SECTION 10. Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
mailed or telecommunicated, or delivered as to each party hereto, at its address
set forth below or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall not be effective until received by the party to whom such
notice or communication is addressed.
Seller
Silverleaf Finance IV, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981
Servicer
Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert E. Mead, Chief Executive Officer
Telecopier: 214-905-0519
Purchaser
Silverleaf Finance VI, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert M. Sinnott, Chief Financial Officer
Telecopier: 214-631-4981

21



--------------------------------------------------------------------------------



 



               SECTION 11. No Waiver; Remedies. No failure on the part of the
Purchaser, the Securitization Indenture Trustee or any assignee thereof to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.
               SECTION 12. Binding Effect; Assignability. This Agreement shall
be binding upon and inure to the benefit of the Seller, the Servicer, the
Purchaser and their respective successors and assigns. Any assignee shall be an
express third party beneficiary of this Agreement, entitled to directly enforce
this Agreement. Each of the Seller and the Servicer may not assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of the Purchaser and any assignee thereof. The Purchaser may,
and intends to, assign all of its rights to the Securitization Indenture Trustee
on behalf of the Securitization Noteholders, and each of the Seller and the
Servicer consents to any such assignments. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Seller or the Servicer pursuant to
Section 5, and the cure, repurchase or substitution and indemnification
obligations shall be continuing and shall survive any termination of this
Agreement and the resignation or termination of the Servicer pursuant to the
Securitization Indenture, but such rights and remedies may be enforced only by
the Purchaser and the Securitization Indenture Trustee.
               SECTION 13. Amendments; Consents and Waivers. No modification,
amendment or waiver of, or with respect to, any provision of this Agreement, and
all other agreements, instruments and documents delivered thereto, nor consent
to any departure by the Seller or the Servicer from any of the terms or
conditions thereof shall be effective unless it shall be in writing and signed
by each of the parties hereto, the written consent of the Securitization
Indenture Trustee on behalf of the Securitization Noteholders is given and
confirmation from the Rating Agencies that such action will not result in a
downgrade, withdrawal or qualification of any rating assigned to a Class of
Notes is received. The Purchaser shall provide or cause to be provided to the
Securitization Indenture Trustee and the Rating Agencies any such proposed
modifications, amendments or waivers. Any waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No consent to
or demand by the Seller or Servicer in any case shall, in itself, entitle it to
any other consent or further notice or demand in similar or other circumstances.
Each of the Seller and the Servicer acknowledges that in connection with the
intended assignment by the Purchaser of all of its right, title and interest in
and to each Timeshare Loan to the Securitization Indenture Trustee on behalf of
the Securitization Noteholders, the Purchaser intends to issue the Notes, the
proceeds of which will be used by the Purchaser, in part, to purchase the
Timeshare Loans hereunder.
               SECTION 14. Severability. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation, shall not in any
way be affected or impaired thereby in any other jurisdiction. Without limiting
the generality of the foregoing, in the event that a Governmental Authority
determines that the

22



--------------------------------------------------------------------------------



 



Purchaser may not purchase or acquire Timeshare Loans, the transactions
evidenced hereby shall constitute a loan and not a purchase and sale,
notwithstanding the otherwise applicable intent of the parties hereto, and the
Seller shall be deemed to have granted to the Purchaser as of the date hereof, a
first priority perfected security interest in all of the Seller’s right, title
and interest in, to and under such Timeshare Loans and the related property as
described in Section 2 hereof.
               SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL.
     (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS
OF LAW.
     (B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.
     (C) THE SELLER, SERVICER AND PURCHASER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS AGREEMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE SELLER, SERVICER AND PURCHASER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE ACCRUE OR EXIST. THE SELLER, SERVICER AND PURCHASER ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE SELLER, SERVICER AND PURCHASER.
               SECTION 16. Heading. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

23



--------------------------------------------------------------------------------



 



          SECTION 17. Execution in Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duty authorized, as of the date
first above written.

                  Very truly yours,
 
                SILVERLEAF FINANCE IV, LLC, as Seller
 
                By:   /S/ HARRY J. WHITE, JR.               Name:   Harry J.
White, Jr.     Title:   Vice President, Treasurer and Chief         Financial
Officer
 
                SILVERLEAF FINANCE VI, LLC., as Purchaser
 
           
 
      By:   /S/ ROBERT M. SINNOTT
 
           
 
      Name:   Robert M. Sinnott
 
      Title:   Vice President, Treasurer and Chief
 
          Financial Officer
 
                SILVERLEAF RESORTS, INC., as Servicer
 
           
 
      By:   /S/ ROBERT M. SINNOTT
 
           
 
      Name:   Robert M. Sinnott
 
      Title:   Chief Financial Officer

     List of Exhibits and Schedules to Agreement Not Filed Herewith:

24



--------------------------------------------------------------------------------



 



Schedule I—Additional Representations and Warranties of Seller
Appendix A—Standard Definitions
Schedule II—Exceptions
Schedule III—Schedule of Timeshare Loans
Exhibit A—ACH Form

25